Citation Nr: 1027115	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  06-06 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease/chondromalacia of the knees, claimed as joint pain and 
swelling due to undiagnosed illness.

2.  Entitlement to service connection for lumbar strain, claimed 
as joint pain/aching of the back due to undiagnosed illness.

3.  Entitlement to service connection for bilateral joint pain of 
the wrists, ankles, fingers, elbows, and thumbs, claimed as due 
to undiagnosed illness.

4.  Entitlement to service connection for memory loss, claimed as 
due to undiagnosed illness.

5.  Entitlement to service connection for headaches, claimed as 
due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to August 
1992.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision by the Winston-Salem, 
North Carolina, Regional Office of the Department of Veterans 
Affairs (VA) which, inter alia, determined that there was no new 
and material evidence submitted by the Veteran to reopen his 
previously denied claims of entitlement to service connection for 
degenerative joint disease/chondromalacia of the knees, lumbar 
strain, joint pain of the wrists, ankles, fingers, elbows, and 
thumbs, memory loss and headaches, all claimed as due to 
undiagnosed illness.  In May 2006, the Veteran's claims file was 
transferred to the custody of the Chicago, Illinois, VA Regional 
Office (RO), which is now the agency of original jurisdiction 
over the current appeal.  During the course of the appeal, an 
April 2009 Board decision determined that new and material 
evidence pertaining to the aforementioned claims had been 
submitted and thus reopened the claims for a de novo review and 
remanded the appeal to the RO for additional evidentiary and 
procedural development.  Following this development, a January 
2010 RO rating decision/supplemental statement of the case denied 
the service connection claims on the merits.  The case was 
returned to the Board in February 2010 and the Veteran now 
continues his appeal.

The Board finds that the VA mental disorders examination of July 
17, 2009, raises the issue of entitlement to service connection 
for posttraumatic stress disorder.  This matter is REMANDED to 
the RO for appropriate action.


FINDINGS OF FACT

1.  Bilateral degenerative joint disease and chondromalacia of 
the knees did not have their onset during active military 
service.

2.  Mechanical low back pain syndrome did not have its onset 
during active military service.

3.  A chronic disability manifested by subjective complaints of 
bilateral joint pain and swelling of the wrists, ankles, fingers, 
elbows, and thumbs, did not have its onset during active military 
service.

4.  A chronic disability manifested by memory loss did not have 
its onset during active military service.

5.  Chronic tension headaches did not have their onset during 
active military service.


CONCLUSIONS OF LAW

1.  Bilateral degenerative joint disease and chondromalacia of 
the knees were not incurred, nor are they presumed to have been 
incurred, in active duty.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2009).

2.  Mechanical low back pain syndrome was not incurred, nor is it 
presumed to have been incurred, in active duty.  38 U.S.C.A. §§ 
1101, 1110, 1117, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.317 (2009).

3.  A chronic disability manifested by subjective complaints of 
bilateral joint pain and swelling of the wrists, ankles, fingers, 
elbows, and thumbs was not incurred in active duty and may not be 
presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2009).

4.  A chronic disability manifested by memory loss was not 
incurred in active duty and may not be presumed to have been.  38 
U.S.C.A. §§ 1101, 1110, 1117, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2009).

5.  Chronic tension headaches were not incurred in active duty 
and may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 
1117, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

The Board notes at the outset that, in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence is 
needed in order to substantiate a claim, as well as a duty to 
assist claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009); see 
also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the service connection claims on appeal, 
generally, the notice requirements of a service connection claim 
have five elements: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must 
also: (1) inform the claimant about the information and evidence 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining 
VCAA notice requirements).  During the course of the appeal, 
§ 3.159(b) was revised and the requirement that VA request that 
the claimant provide any evidence in his possession that pertains 
to the claim was removed from the regulation.

The service connection claims decided herein stem from the 
Veteran's application for VA compensation, which was filed in 
November 2004.  VCAA notice letters addressing the applicability 
of the VCAA to service connection claims and of VA's obligations 
to the Veteran in developing such claims were dispatched to the 
Veteran in November 2004 and April 2007, which address the issues 
on appeal and satisfy the above-described mandates, as well as 
the requirements that the Veteran be informed of how VA 
calculates degree of disability and assigns an effective date for 
the disability, as prescribed in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The November 2004 and April 2007 notice 
letters, aggregately, were fully compliant with the current 
notice requirements.  To the extent that there are defects in the 
timing of the notice, the defects have been cured by the 
subsequent readjudication of the claims in a January 2010 rating 
decision/supplemental statement of the case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  Furthermore, neither 
the Veteran nor his representative have made any assertion that 
there has been any defect in the timing or content of the VCAA 
notification letters associated with these particular claims.

VA also has a duty to assist the Veteran in obtaining evidence 
necessary to substantiate the claims.  38 U.S.C.A. § 5103A(a) 
("The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the . . 
. claim").  This duty includes assisting the Veteran in obtaining 
records and providing medical examinations or obtaining medical 
opinions when such are necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's 
various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence.  In this regard, the Board 
observes that the Veteran's service treatment records and post-
service VA and private medical records for the period spanning 
1992 - 2010 have been obtained and associated with the claims 
file.  In any case, the Veteran has not indicated that there are 
any outstanding relevant medical records or other pertinent 
evidence that must be considered in this current appeal with 
respect to the issues decided on the merits herein.  The Veteran 
was also afforded VA medical examinations pertinent to the 
disabilities at issue in June 2009 and July 2009, in which nexus 
opinions specifically addressing the relationship between the 
aforementioned disabilities at issue and the Veteran's military 
service were obtained.  The Board has reviewed the examination 
reports and opinions contained within, and we note that the 
Veteran's claims file was reviewed by each of the examiners who 
performed the June - July 2009 examinations.  Furthermore, the 
examiners provided adequate discussion of their clinical 
observations and a rationale to support their findings and 
conclusions within the context of the Veteran's objective 
clinical history as contained within his claims file.  Thus, the 
June - July 2009 VA examinations are deemed to be adequate for 
adjudication purposes for the matters at issue.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Although in an April 2010 brief on appeal, the Veteran's 
representative has raised the contention that the examinations 
are faulty for having been signed by a physician's assistant 
without co-signature by a physician, the Board finds this 
contention to be meritless as each examination was, in fact, 
conducted by a physician and the reports thereafter signed by the 
examiner.  In this regard, the representative refers to an August 
2009 addendum, in which a physician's assistant merely affirmed 
that the Veteran's orthopedic diagnoses as presented in July 2009 
have remained unchanged.  No nexus opinion was presented on the 
part of the physician's assistant, and the Board does not find 
that the physician's assistant's affirmation of the Veteran's 
unchanged diagnostic status quo somehow renders the examination 
reports invalid for rating purposes.

Based on the foregoing, the Board finds that VA has fulfilled its 
VCAA duties to notify and to assist the Veteran in the 
evidentiary development of his service connection claims decided 
herein, and thus no additional assistance or notification is 
required.  The Veteran has suffered no prejudice that would 
warrant a remand, and his procedural rights have not been 
abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board will therefore proceed with the adjudication of this 
appeal.

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file. Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was incurred 
coincident with service, or if pre-existing such service, was 
aggravated therein.  This may be accomplished by affirmatively 
showing inception or aggravation during service or through the 
application of statutory presumptions.  38 C.F.R. § 3.303(a) 
(2009).

With chronic disability or disease shown as such in service (or 
within the presumptive period under 38 C.F.R. § 3.307 (2009)) so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation of joint pain or complaints of headaches 
in service will permit service connection for chronic headaches 
or an orthopedic disability, first shown as a clear-cut clinical 
entity, at some later date.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  Continuity 
of symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 3.303(b) 
(2009).  Service connection may be granted for any disease 
diagnosed after discharge from active duty when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2009).  Service 
connection may also be granted for disability which is 
proximately due to or the result of a service-connected disease 
or injury, or is otherwise aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a), (b) (2009).  In this regard, 
the Board notes that the Veteran is presently service connected 
for irritable bowel syndrome (rated 10 percent disabling), foot 
calluses (rated noncompensably disabling) and allergic rhinitis 
(rated noncompensably disabling). 

Service connection may also be presumed for certain conditions 
under 38 U.S.C.A. § 1117, based on service in the Persian Gulf.  
More specifically:

(a)(1) The Secretary may pay compensation under this subchapter 
to a Persian Gulf veteran with a qualifying chronic disability 
that became manifest (A) during service on active duty in the 
Armed Forces in the Southwest Asia theater of operations during 
the Persian Gulf War; or (B) to a degree of 10 percent or more 
during the presumptive period prescribed under subsection (b).

(a)(2) For purposes of this subsection, the term "qualifying 
chronic disability" means a chronic disability resulting from any 
of the following (or any combination of any of the following): 
(A) An undiagnosed illness; (B) A medically unexplained chronic 
multisymptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined by a 
cluster of signs or symptoms; (C) Any diagnosed illness that the 
Secretary determines in regulations prescribed under subsection 
(d) warrants a presumption of service connection.

(b) The Secretary shall prescribe by regulation the period of 
time following service in the Southwest Asia theater of 
operations during the Persian Gulf War that the Secretary 
determines is appropriate for presumption of service connection 
for purposes of this section.

(f) For purposes of this section, the term "Persian Gulf veteran" 
means a veteran who served on active duty in the Armed Forces in 
the Southwest Asia theater of operations during the Persian Gulf 
War.  38 U.S.C.A. § 1117 (West 2002).  In this regard, the 
Veteran's service records show that he served in Southwest Asia 
from December 1990 to May 1991 in support of Operations Desert 
Shield/Desert Storm.  The Board thus finds that the Veteran has 
the requisite qualifying service to be a Persian Gulf veteran as 
defined by this statute.

The regulation implementing the foregoing statute provides, in 
relevant part, that except as provided otherwise, VA shall pay 
compensation in accordance with chapter 11 of Title 38, United 
States Code, to a Persian Gulf veteran who exhibits objective 
indications of a qualifying chronic disability, provided that 
such disability (I) became manifest either during active duty in 
the South West Asia theater of operations during the Gulf War, or 
to a compensable degree no later than December 31, 2011, and (ii) 
by history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  38 C.F.R. § 
3.317(a)(1) (2009).

"Objective indications of chronic disability" include both 
"signs" in the medical sense of objective evidence perceptible to 
an examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. § 3.317(a)(3) 
(2009).  Disabilities that have existed for at least six months 
and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered "chronic."  38 C.F.R. § 3.317(a)(4) (2009).

In order to prevail on the issue of service connection on the 
merits, there must be competent evidence of a current disability, 
see Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); of in-
service incurrence or aggravation of a disease or injury; and of 
a nexus between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In the case of claims under 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.117, there is no requirement that there be competent evidence 
of a nexus between the claimed illness and service.  Gutierrez v. 
Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are 
competent to report objective signs of illness.  Id.

(a.)  Entitlement to service connection for degenerative joint 
disease and chondromalacia of the knees, claimed as joint pain 
and swelling due to undiagnosed illness.

The Veteran's service treatment records show that his lower 
extremities were normal on enlistment examination in August 1979, 
retention examination in January 1982, and separation examination 
in July 1992.  On his medical history questionnaires accompanying 
each of the aforementioned examinations, he affirmed that he had 
no prior clinical history of knee problems.  No treatment for any 
complaints relating to his knees was shown in service.

Post-service, the Veteran's musculoskeletal system was clinically 
normal on VA examination in December 1992.  Thereafter, VA 
medical records show that beginning in 1996 and continuing to the 
present, the Veteran received treatment for chronic bilateral 
knee pain attributed to bilateral osteoarthrosis, degenerative 
joint disease, and chondromalacia patella.  At this juncture, as 
there is a medical diagnosis defining the clinical nature of the 
bilateral knee disability, the existence of such a diagnosis 
renders that aspect of the claim seeking compensation for 
undiagnosed illness under 38 C.F.R. § 3.317 moot, as the 
disability is no longer undiagnosed.

In a November 2004 written statement, a VA physician presented a 
brief, general, and perfunctory opinion that the Veteran's 
"joint pain" (with no specifics as to which joint or joints 
were involved) was more likely directly related to his service in 
the Gulf War.  The opinion did not elaborate further, nor did it 
provide any rationale or basis for the opinion.

In the reports of VA medical examinations conducted in June 2009 
and July 2009, the examining physicians reviewed the Veteran's 
pertinent clinical history in its entirety.  Based on this 
review, the examiners presented an opinion which stated, in 
essence, that the Veteran's bilateral knee symptoms were not 
consistent with fibromyalgia and were diagnosed as bilateral 
degenerative arthritis and internal derangement of the knees, and 
also displayed features which appeared to represent a crystalline 
disease like gout, although gout was less likely.  Further, it 
was likely as not that the Veteran's bilateral knee disability 
was not caused or aggravated by an undiagnosed condition.

Following review of the pertinent evidence, the Board concludes 
that the clinical record does not support the Veteran's claim for 
service connection for a bilateral knee disability.  The 
probative weight of the November 2004 VA physician's opinion is 
outweighed by the opinions presented in June - July 2009, because 
the November 2004 opinion was too general, cursory, and vague, 
referring to "joint pain" in broad terms without referencing a 
specific body part or parts affected, and not providing a 
rationale for associating it with the Veteran's service, whereas 
by comparison, the opinions presented in June - July 2009 are 
detailed, specific in their diagnoses and characterizations of 
the Veteran's bilateral knee disability, and predicated on a 
thoroughly discussed factual premise based on the clinical 
history provided by a review of the Veteran's claims file.  
Furthermore, to the extent that the Veteran asserts that he has a 
history of onset of bilateral knee pain during active duty for 
purposes of establishing chronicity since service, the Board 
finds that his statements in this regard are not credible as they 
are contradicted by the objective medical record, which shows no 
treatment for knee pain in service, normal clinical findings 
regarding his lower extremities in service and immediately after 
service on VA examination in December 1992, and affirmations by 
the Veteran in which he specifically denied having a history of 
knee problems in his in-service medical history questionnaires.  
In view of the foregoing discussion, the Board finds that the 
weight of the evidence is against the Veteran's claim of 
entitlement to VA compensation for a chronic bilateral knee 
disability, and his appeal in this regard must therefore be 
denied.  Because the evidence in this case is not approximately 
balanced with respect to the merits of this claim, the benefit-
of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

(b.)  Entitlement to service connection for lumbar strain, 
claimed as joint pain/aching of the back due to undiagnosed 
illness.

The Veteran's service treatment records show that his spine and 
musculoskeletal system were normal on enlistment examination in 
August 1979 and retention examination in January 1982.  On his 
medical history questionnaires accompanying each of the 
aforementioned examinations, he affirmed that he had no prior 
clinical history of recurrent back pain.  Although treatment for 
complaints of back pain were shown in service in May 1982 and 
March 1984, no further treatment was shown thereafter and on 
separation examination in July 1992, his spine and 
musculoskeletal system were normal and he denied having any 
history of recurrent back pain on the accompanying medical 
history questionnaire.

Post-service, the Veteran's musculoskeletal system was clinically 
normal on VA examination in December 1992.  Thereafter, VA 
medical records show that on VA examination in February 1997, he 
complained of backaches with a history of onset one year earlier.  
Records show from that time forward, the Veteran received 
treatment for chronic back pain attributed to osteoarthrosis, 
lumbar strain, and mechanical low back pain syndrome.  At this 
juncture, as there is a medical diagnosis defining the clinical 
nature of the Veteran's back disability, the existence of such a 
diagnosis renders that aspect of the claim seeking compensation 
for undiagnosed illness under 38 C.F.R. § 3.317 moot, as the 
disability is no longer undiagnosed.

In a November 2004 written statement, a VA physician presented a 
brief, general, and perfunctory opinion that the Veteran's 
"joint pain" (with no specifics as to which joint or joints 
were involved) was more likely directly related to his service in 
the Gulf War.  The opinion did not elaborate further, nor did it 
provide any rationale or basis for the opinion.

At a November 2006 RO hearing, the Veteran testified, in 
pertinent part, that he was treated in service for back 
complaints, but he did not recall injuring his back in service.

In the reports of VA medical examinations conducted in June 2009 
and July 2009, the examining physicians reviewed the Veteran's 
pertinent clinical history in its entirety.  Based on this 
review, the examiners presented an opinion which stated, in 
essence, that the Veteran's back pain was consistent with lumbar 
strain and not fibromyalgia.  The ultimate diagnosis was 
mechanical low back pain syndrome, which the examiners opined was 
not caused or aggravated by the Veteran's military service.  

Following review of the pertinent evidence, the Board concludes 
that the clinical record does not support the Veteran's claim for 
service connection for a chronic back disability.  The probative 
weight of the November 2004 VA physician's opinion is outweighed 
by the opinions presented in June - July 2009, because the 
November 2004 opinion was too general, cursory, and vague, 
referring to "joint pain" in broad terms without referencing a 
specific body part or parts affected, and not providing a 
rationale for associating it with the Veteran's service, whereas 
by comparison, the opinions presented in June - July 2009 are 
detailed, specific in their diagnoses and characterizations of 
the Veteran's back disability, and predicated on a thoroughly 
discussed factual premise based on the clinical history provided 
by a review of the Veteran's claims file.  Furthermore, to the 
extent that the Veteran asserts that he has a history of onset of 
chronic back pain during active duty for purposes of establishing 
chronicity since service, the Board finds that his statements in 
this regard are not credible as they are contradicted by the 
objective medical record, which shows treatment on only two 
occasions for back pain in service in May 1982 and March 1984, no 
further back treatment thereafter for the remaining eight years 
of service, and normal clinical findings regarding his spine and 
musculoskeletal system on separation from service in August 1992 
and immediately after service on VA examination in December 1992, 
and an affirmation by the Veteran in which he specifically denied 
having a history of recurrent back pain in his medical history 
questionnaire on separation.  Furthermore, on VA examination in 
February 1997, he reported onset of recurrent back problems only 
as early as 1996, which is several years after his discharge from 
active duty.  In view of the foregoing discussion, the Board 
finds that the weight of the evidence is against the Veteran's 
claim of entitlement to VA compensation for a chronic back 
disability, and his appeal in this regard must therefore be 
denied.  Because the evidence in this case is not approximately 
balanced with respect to the merits of this claim, the benefit-
of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

(c.)  Entitlement to service connection for bilateral joint pain 
of the wrists, ankles, fingers, elbows, and thumbs, claimed as 
due to undiagnosed illness.

The Veteran's service treatment records show that his upper and 
lower extremities were normal on enlistment examination in August 
1979, retention examination in January 1982, and separation 
examination in July 1992.  On his medical history questionnaires 
accompanying each of the aforementioned examinations, he affirmed 
that he had no prior clinical history of swollen or painful 
joints, or painful or "trick" shoulder or elbow.  No treatment 
for any complaints relating to his wrists, ankles, fingers, 
elbows, and thumbs was shown in service.

Post-service, the Veteran's musculoskeletal system was clinically 
normal on VA examination in December 1992.  Thereafter, VA 
medical records dated 2006 - 2009  show that the Veteran received 
treatment for osteoarthrosis of the hands.  

In several written lay witness statements from the Veteran's 
peers, the witnesses state that they observed the Veteran 
complaining of joint pain after returning home from service.  In 
a November 2004 written statement, a VA physician presented a 
brief, general, and perfunctory opinion that the Veteran's 
"joint pain" (with no specifics as to which joint or joints 
were involved) was more likely directly related to his service in 
the Gulf War.  The opinion did not elaborate further, nor did it 
provide any rationale or basis for the opinion.

In the reports of VA medical examinations conducted in June 2009 
and July 2009, the examining physicians reviewed the Veteran's 
pertinent clinical history in its entirety.  Based on this 
review, the examiners presented an opinion which stated, in 
essence, that the Veteran did not have a diagnosis of 
fibromyalgia and that his ankle symptoms were consistent with 
edema and that the intermittent pain and swelling of his hands 
and elbows appeared to represent a crystalline disease like gout, 
although gout was less likely.  Further, the intermittent 
swelling of the feet and ankles due to edema was not suggestive 
of joint pathology.  A VA psychiatric examination conducted in 
July 2009 also presented an opinion that the Veteran's joint pain 
may be related to anxiety and depression associated with post-
traumatic stress disorder, a psychiatric disability for which he 
is not presently awarded service connection

Following review of the pertinent evidence, the Board concludes 
that the clinical record does not support the Veteran's claim for 
service connection for bilateral joint pain of the wrists, 
ankles, fingers, elbows, and thumbs.  The probative weight of the 
November 2004 VA physician's opinion is outweighed by the 
opinions presented in June - July 2009, because the November 2004 
opinion was too general, cursory, and vague, referring to "joint 
pain" in broad terms without referencing a specific body part or 
parts affected, and not providing a rationale for associating it 
with the Veteran's service, whereas by comparison, the opinions 
presented in June - July 2009 are detailed, specific in their 
characterizations of the Veteran's condition affecting his 
wrists, ankles, fingers, elbows, and thumbs, bilaterally, and 
predicated on a thoroughly discussed factual premise based on the 
clinical history provided by a review of the Veteran's claims 
file.  The 2009 examiners specifically find that the condition 
affecting the Veteran's wrists, ankles, fingers, elbows, and 
thumbs is not fibromyalgia, and relate it to a gout-like disease 
or as a psychosomatic component of a non-service-connected 
psychiatric disability.  As these conditions are not shown in 
service, and as there is no opinion linking the condition 
affecting the Veteran's wrists, ankles, fingers, elbows, and 
thumbs to service, awarding VA compensation is not warranted.  

To the extent that the Veteran asserts that he has a history of 
onset of a chronic condition manifested by wrist, ankle, finger, 
elbow, and thumb pain, bilaterally, during active duty for 
purposes of establishing chronicity since service, the Board 
finds that his statements in this regard are not credible as they 
are contradicted by the objective medical record, which shows no 
treatment for any such complaints in service, normal clinical 
findings regarding his upper and lower extremities in service and 
immediately after service on VA examination in December 1992, and 
affirmations by the Veteran in which he specifically denied 
having a history of swollen or painful joints, or painful or 
"trick" shoulder or elbow in his in-service medical history 
questionnaires.  In view of the foregoing discussion, the Board 
finds that the weight of the evidence is against the Veteran's 
claim of entitlement to VA compensation for bilateral joint pain 
of the wrists, ankles, fingers, elbows, and thumbs claimed as due 
to undiagnosed illness, and his appeal in this regard must 
therefore be denied.  Because the evidence in this case is not 
approximately balanced with respect to the merits of this claim, 
the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

(d.)  Entitlement to service connection for memory loss and 
headaches due to undiagnosed illness.

The Veteran's service treatment records show that his head, 
neurological system, and psychiatric system were normal on 
enlistment examination in August 1979 and retention examination 
in January 1982.  On his medical history questionnaires 
accompanying each of the aforementioned examinations, he affirmed 
that he had no prior clinical history of memory loss or amnesia, 
or frequent or severe headaches.  No treatment for any complaints 
relating to memory loss was shown in service.  The record does 
show treatment for complaints of headaches incidental to 
treatment for gastrointestinal complaints and upper respiratory 
and ear infections in 1980 - 1981, but no further treatment for 
headaches thereafter.  On separation examination in July 1992, 
his head, neurological system, and psychiatric system were 
clinically normal and he affirmed that he had no prior clinical 
history of memory loss or amnesia, or frequent or severe 
headaches, on his medical history questionnaire accompanying the 
aforementioned examination.

Post-service, the Veteran was examined for complaints of 
headaches on VA examination in December 1992, which he reported 
having over the previous two-year period.  The diagnosis at the 
time was headaches, no known neurological sequelae.  Thereafter, 
VA medical records dated 1996 - 2009  show that the Veteran 
received treatment for complaints of headaches and memory 
difficulties.  Lay statements pertaining to this period note that 
the veteran was observed complaining of headaches and displayed 
memory problems since returning home from military service.  The 
post-service medical records also reflect that the Veteran had 
been diagnosed with a non-service-connected cerebrovascular 
disorder called moyamoya, with a history of strokes and transient 
ischemic attacks.   

In a November 2004 written statement, a VA physician presented a 
brief, general, and perfunctory opinion that the Veteran's 
headaches and memory loss were more likely directly related to 
his service in the Gulf War.  The opinion did not elaborate 
further, nor did it provide any rationale or basis for the 
opinion.

In the report of VA medical examination conducted in July 2009, 
the examining physician reviewed the Veteran's pertinent clinical 
history in its entirety.  Based on this review, the examiner 
presented an opinion which stated, in essence, that the Veteran 
had a diagnosis of tension headaches that were less likely than 
not related to undiagnosed illness and were unrelated to his 
military service.  A VA psychiatric examination conducted in July 
2009 shows that the his recent and remote memory was good, and 
that it was his concentration ability that was extremely poor.  
The Veteran was diagnosed with post-traumatic stress disorder 
with anxiety and depression, and moyamoya syndrome with 
cerebrovascular accidents, headaches, and seizures.  The 
psychiatric examiner also presented an opinion that it was more 
than likely that the Veteran's reportedly poor memory was, in 
reality, poor concentration caused by post-traumatic stress 
disorder and that his headaches were probably due to his non-
service-connected neurological disorder.

Following review of the pertinent evidence, the Board concludes 
that the clinical record does not support the Veteran's claim for 
service connection for memory loss and headaches.  The probative 
weight of the November 2004 VA physician's opinion is outweighed 
by the opinions presented in July 2009, because the November 2004 
opinion did not providing a rationale for associating it with the 
Veteran's service, whereas by comparison, the opinions presented 
in July 2009 are detailed, specific in their characterizations of 
the Veteran's headaches and memory loss condition, and predicated 
on a thoroughly discussed factual premise based on the clinical 
history provided by a review of the Veteran's claims file.  The 
2009 examiners specifically found that the Veteran had tension-
type headaches that were not representative of undiagnosed 
illness and were unrelated to his military service, and that his 
memory loss was not an actual memory loss condition but rather an 
impaired ability to concentrate that was a symptom of an 
underlying non-service-connected psychiatric disability.   As 
these conditions are not shown as a chronic disabling entity in 
service, and as there is no opinion linking them to service, 
awarding VA compensation for headaches and memory loss is not 
warranted.  

To the extent that the Veteran asserts that he has a history of 
onset of chronic headaches and memory loss for purposes of 
establishing chronicity since service, the Board finds that his 
statements in this regard are not credible as they are 
contradicted by the objective medical record, which shows 
treatment in service for headache complaints that were not shown 
to represent a chronic disabling condition; no treatment in 
service for memory loss; normal clinical findings regarding his 
head, neurological system, and psychiatric system in service, and 
affirmations by the Veteran in which he specifically denied 
having a history of memory loss or amnesia, or frequent or severe 
headaches in his in-service medical history questionnaires.  In 
view of the foregoing discussion, the Board finds that the weight 
of the evidence is against the Veteran's claim of entitlement to 
VA compensation for memory loss and headaches, claimed as due to 
undiagnosed illness, and his appeal in this regard must therefore 
be denied.  Because the evidence in this case is not 
approximately balanced with respect to the merits of these 
claims, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Final considerations

Lastly, the Board notes that the Veteran served as a medic during 
active duty.  Proper appellate review thus requires discussion of 
the opinion of the appellant himself where the facts show him to 
be duly trained in medicine.  This is not meant to preclude 
consideration of the personal interest the appellant has in his 
own case, weighing the probative value of his possibly less-than-
objective opinion in its professional context, as such an opinion 
may not simply be ignored as would be the case had he been a mere 
layperson.  Failure to discuss such an opinion constitutes error.  
Pond v. West, 12 Vet. App. 341 (1999).  In this regard, although 
the Veteran does likely possess a level of medical training 
relevant to his duties as a medic during service, which would 
likely include training in anatomy, physiology, first aid, and 
emergency field medicine, such training does not equate him to 
the level of expertise possessed by a fully trained and licensed 
physician who attended medical school, passed a medical board 
examination, and completed a medical residency, such as the ones 
who examined the Veteran in 2009.  Post-service, the records show 
that the Veteran was employed in trucking before having to leave 
this vocation due to his disabilities.  The Board therefore 
concludes that the Veteran does not possess the requisite 
clinical training and certification to be able to provide 
competent medical nexus evidence.  To the extent that he asserts 
that his statements alone regarding the etiology of his claimed 
disabilities are sufficient to establish a nexus with service, 
assuming them to be credible only for purposes of this 
discussion, the Board finds that his statements in this regard 
are outweighed in their probative value by the nexus opinions of 
the VA physicians who examined him in June - July 2009. 




ORDER

Service connection for degenerative joint disease and 
chondromalacia of the knees, claimed as joint pain and swelling 
due to undiagnosed illness, is denied.

Service connection for mechanical low back pain syndrome, claimed 
as joint pain/aching of the back due to undiagnosed illness, is 
denied.

Service connection for joint pain and swelling of the wrists, 
ankles, fingers, elbows, and thumbs, claimed as due to 
undiagnosed illness, is denied.

Service connection for memory loss, claimed as due to undiagnosed 
illness, is denied.

Service connection for tension headaches, claimed as due to 
undiagnosed illness, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


